Citation Nr: 1243912	
Decision Date: 12/27/12    Archive Date: 12/31/12

DOCKET NO.  08-13 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis


THE ISSUE

Entitlement to service connection for erectile dysfunction, to include as due to Agent Orange exposure, and as secondary to service-connected diabetes mellitus, type II. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel



INTRODUCTION

The Veteran had active service from May 1965 to February 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In September 2011, the Board remanded the appeal for further development, and it now returns to the Board for appellate review.

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that he is entitled service connection for erectile dysfunction, to include as due to Agent Orange exposure, and as secondary to service-connected diabetes mellitus.  A June 2009 VA examiner noted that the appellant had erectile dysfunction due to a cause other than diabetes, and that erectile dysfunction was of unknown etiology- vascular disease.  The VA examiner did not provide a rationale for the opinion and did not indicate whether the Veteran's erectile dysfunction was aggravated by his service-connected diabetes mellitus.  Therefore, the Board determined that the June 2009 VA opinion was inadequate and remanded the appeal in September 2011 so that another VA opinion could be obtained.  

The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In the September 2011 remand, the examiner was specifically asked to address whether it is at least as likely as not that the Veteran's service-connected diabetes mellitus, Type II, caused or chronically aggravates his erectile dysfunction.  Following examination in September 2011, the VA examiner indicated that the Veteran did not have erectile dysfunction, and responded to the question of whether the service-connected diabetes mellitus "caused" the erectile dysfunction, including a detailed rationale.  The examiner did not provide an opinion as to whether the service-connected diabetes mellitus "chronically aggravate[d]" the erectile dysfunction.  Accordingly, the claim must be remanded to allow for compliance with the Board's September 2011 remand orders. 

Accordingly, the case is REMANDED for the following action:

1. Forward the Veteran's claims folder to the VA clinician who provided the September 2011 opinion as to the etiology of the Veteran's erectile dysfunction.  The examination report should reflect that such review occurred, including Virtual VA records.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  Once a review of  record is complete, the examiner should address the following:

Is it at least as likely as not that the Veteran's erectile dysfunction, if any, is chronically aggravated, (i.e. increased in severity beyond its normal progression) by his service-connected diabetes mellitus?  If erectile dysfunction is found not to exist, the clinician must reconcile such finding with the June 2009 VA examination finding of erectile dysfunction.  If additional clinical examination of the Veteran is necessary to provide the requested opinion, such examination should be scheduled.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A rationale for the opinion advanced must be provided.  The examiner should also state what sources were consulted in forming the opinion.  

If an opinion cannot be formed without resorting to mere speculation, the examiner should so state and provide a reason for such conclusion.

2. If the September 2011 VA examiner is not available, schedule the Veteran for another VA examination to assess the etiology of his claimed erectile dysfunction.  The claims file should be made available for review, and the examination report should reflect that such review occurred, including Virtual VA records.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  All tests or studies necessary to make these determinations must be conducted.  Upon a review of the record and examination of the Veteran, the examiner should respond to the following: 

a. Is it at least as likely as not that Veteran's erectile dysfunction is causally or etiologically a result of his service-connected diabetes mellitus as opposed to its being more likely the result of some other cause or factors?

b. Is it at least as likely as not that Veteran's erectile dysfunction is chronically aggravated, i.e. increased in severity beyond its normal progression, by his service-connected DM?

c. Is it at least as likely as not that Veteran's erectile dysfunction is causally or etiologically a result of his military service, to include his exposure to herbicides, as opposed to its being more likely the result of some other cause or factors?

The examiner is advised that the Veteran is competent to speak to the symptoms of erectile dysfunction, regardless of whether the examiner or the medical record as it stands offers a formal diagnosis of the disorder.  If erectile dysfunction is found not to exist, the clinician must reconcile such finding with the June 2009 VA examination finding of erectile dysfunction.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A rationale for each opinion advanced must be provided.  The examiner should also state what sources were consulted in forming the opinion.  

3. After completing the above actions, the AOJ should conduct any other development indicated by any response received as a consequence of the actions taken in the preceding paragraphs.

4. When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence and the claim should be readjudicated.  If the benefit sought is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matter the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


